Citation Nr: 1010873	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
status post radical prostatectomy due to prostate carcinoma, 
to include whether the reduction from 100 percent to 20 
percent effective from March 1, 2008 was proper.  

2.  Entitlement to an increased evaluation greater than 20 
percent for impotence with Peyronie's disease.  

3.  Entitlement to an initial evaluation greater than 10 
percent for pudendal nerve entrapment with perineal and 
scrotal pain.  

4.  Entitlement to an initial evaluation greater than 10 
percent for mood disorder with depressive features.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2007 and May 2008 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

In September 2007, a predetermination hearing was held at the 
RO.  In January 2010, a travel board hearing was held before 
the undersigned in Nashville, Tennessee.  At that time, the 
Veteran submitted additional evidence, along with a waiver of 
RO jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1.  The Veteran underwent a radical retropubic prostatectomy 
in August 2006 for the treatment of prostate cancer.  Medical 
evidence shows no local reoccurrence or metastasis, and the 
predominant residuals involve voiding dysfunction.  

2.  The Veteran's residuals of status post radical 
prostatectomy due to prostate carcinoma have for the 
increased rating period from March 1, 2008 manifested urinary 
frequency with a daytime voiding interval between 1 and 2 
hours and awakening to void 3 to 4 times per night; at no 
time during the increased rating period has the Veteran 
required the wearing of absorbent materials which must be 
changed 2 to 4 times a day and there is no evidence of 
obstructed voiding.  

3.  The Veteran complained of penile pain following his 
prostatectomy, and evidence of record shows a temporal 
association between the Veteran's prostatectomy and 
Peyronie's disease; the increased disability of 20 percent 
was factually ascertainable as of the date of surgery, August 
7, 2006 (which is within the one year period prior to receipt 
of increased rating on June 29, 2007).  

4.  The Veteran is currently receiving the maximum schedular 
evaluation of 20 percent for Peyronie's disease (deformity of 
the penis) with impotence (loss of erectile power).  

5.  The Veteran is currently receiving the maximum schedular 
evaluation of 10 percent for pudendal nerve entrapment with 
perineal and scrotal pain, which manifests neuralgia of the 
ilio-inguinal nerve.  

6.  The Veteran's mood disorder with depressive features has 
manifested no more than occupational and social impairment 
with reduced reliability and productivity due to disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships for the 
entire initial rating period.  


CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating for status-post 
radical retropubic prostatectomy due to prostate carcinoma to 
20 percent effective March 1, 2008 was proper; the criteria 
for an evaluation greater than 20 percent are not met or more 
nearly approximated for any period from March 1, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.321, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2009). 

2.  The criteria for a 20 percent evaluation for impotence 
with Peyronie's disease are met for the rating period from 
August 7, 2006; an evaluation greater than 20 percent is not 
warranted for any period of increased rating claim.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.400(o), 4.3, 4.7, 4.20, 4.115a, Diagnostic Code 7522 
(2009).  

3.  An initial evaluation greater than 10 percent for 
pudendal nerve entrapment with perineal and scrotal pain is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.124, 4.124a, Diagnostic 
Code 8530, 8730 (2009).  

4.  The criteria for a 50 percent initial evaluation, and no 
more, for mood disorder with depressive features are met for 
the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9435 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Regarding the propriety of the reduction and evaluation for 
residuals of prostate cancer, the Board notes that the appeal 
on this issue stems from disagreement with a 38 C.F.R. § 
3.105(e) reduction and is not based on a claim or application 
for benefits.  The regulations pertaining to the reduction of 
evaluations for compensation contain certain notification and 
due process requirements.  See 
38 C.F.R. § 3.105(e).  The Veteran was notified of the 
proposed reduction by letter dated in June 2007 and the Board 
finds that additional notification pursuant to the VCAA is 
not required.

Regarding the issue of entitlement to an increased evaluation 
for impotence with Peyronie's disease, correspondence dated 
in January 2008 informed the Veteran of the information and 
evidence necessary to substantiate a claim for increase.  He 
was advised of the evidence VA would obtain and of the 
evidence he was responsible for providing.  He was given 
information regarding how VA assigns disability ratings and 
effective dates.  In April 2008, the RO sent the Veteran a 
letter providing additional information regarding the 
assignment of disability ratings and advised the Veteran of 
the applicable rating criteria.  The claim was readjudicated 
in the June 2008 statement of the case (SOC) and November 
2008 supplemental statement of the case (SSOC).  

Regarding the issues of entitlement to initial evaluations 
for pudendal nerve entrapment with perineal and scrotal pain, 
and for a mood disorder, the Board observes that these issues 
are "downstream" in that the appeal arose from the initial 
ratings following grants of service connection.  In October 
2007, the RO sent the Veteran a letter advising him of the 
evidence necessary to substantiate his service connection 
claim for depression and of his and VA's respective 
obligations with regard to obtaining evidence.  The Veteran 
was also provided information regarding how VA assigns 
disability ratings and effective dates.  The Board 
acknowledges that the claims file does not contain a letter 
specifically addressing the issue of pudendal nerve 
entrapment.  Notwithstanding, information in the claims file 
indicates that throughout the appeal period the Veteran has 
been provided the necessary information regarding claims for 
increase and has had an opportunity to participate in the 
claims process, to include providing testimony at a 
predetermination hearing and at a travel board hearing.  
Thus, the absence of a specific letter regarding the 
evaluation assigned for pudendal nerve entrapment is not 
considered prejudicial and the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007); Shinseki v. Sanders, 
-- S.Ct. --, 2009 WL 1045952 (U.S. Apr 21, 2009). 

The Board further notes that for initial rating claims, 
where, as here, service connection has been granted and the 
initial rating and effective date have been assigned, the 
claim of service connection has been more than substantiated, 
it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled. Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the claims file contains the 
Veteran's service treatment records, VA medical center 
records, and private medical records.  The Veteran has 
submitted various records and statements in support of his 
claim and has not identified additional relevant records that 
need to be obtained. 

The Board acknowledges that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was provided 
VA examinations in May and November 2007.  On review, the 
examinations appear adequate and given the recent treatment 
records submitted by the Veteran, the Board finds that a 
remand for additional examination is not warranted.  The 
Board further notes that the duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  For these reasons, the 
Board finds that the duties to notify and assist the Veteran 
have been met.

Rating Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 
21 Vet. App. 505 (2007), the Court held that staged ratings 
are also appropriate for an increased rating claim that is 
not on appeal from the assignment of an initial rating when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.

Rating Residuals of Prostatectomy from March 1, 2008

In October 2006, the RO granted service connection for status 
post radical prostatectomy due to carcinoma of the prostate 
secondary to herbicide exposure.  A 100 percent evaluation 
was assigned effective July 25, 2006.  In June 2007, the RO 
proposed to decrease the evaluation to 20 percent.  The 
Veteran was notified of this proposal by letter dated June 5, 
2007.  In December 2007, the RO reduced the evaluation for 
status post radical prostatectomy to 20 percent effective 
March 1, 2008.  The Veteran disagreed with this reduction 
decision and perfected an appeal of this issue.  

Pursuant to the rating schedule, malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
38 C.F.R. § 4.115b, Diagnostic Code 7528.  Note to this 
provision indicates that following the cessation of surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent will continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.

Private medical records show the Veteran underwent a 
bilateral obturator lymph node dissection with radical 
retropubic prostatectomy for treatment of prostate cancer on 
August 7, 2006.  In various statements, the Veteran reported 
that his prostate specific antigen (PSA) continues to rise.  
He also submitted articles suggesting that an elevated PSA 
level after surgery indicates recurrent disease.  Medical 
evidence of record that is specific to the Veteran's case, 
however, does not show confirmed local reoccurrence or 
metastasis and therefore, the criteria for a continued 100 
percent evaluation are not met and a reduction in the total 
rating is appropriate.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7528.  

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation should be continued at the present level.  
Id.  The beneficiary will also be informed that he or she 
will have an opportunity for a predetermination hearing.  
38 C.F.R. § 3.105(i).  

On review, it appears that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e), and the 
Veteran does not contend otherwise.  The Veteran was notified 
of the proposed reduction and was given an opportunity to 
submit additional evidence and/or request a hearing.  As 
noted, a predetermination hearing was held in September 2007.  
At that time, the Veteran reported that on average he 
urinates 3 or 4 times a day and 4 or 5 times at night, and 
that he changes his shorts whenever he needs to.  In his 
notice of disagreement, he clarified that he meant he 
urinated in his pants 3 or 4 times a day.  

The reduction from 100 percent to 20 percent for residuals of 
prostatectomy was made effective on March 1, 2008, no sooner 
than permitted by current law and regulations ("the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final action expires").  38 C.F.R. 
§ 3.105(e).  
Having concluded that the RO correctly followed the necessary 
procedures to reduce the 100 percent rating, the Board next 
turns to whether the residuals are appropriately evaluated as 
20 percent disabling. 

At the January 2010 travel board hearing, the Veteran 
reported that he urinates, on average, 5 to 6 times a day and 
has a lot of dribbles, that he urinates 4 to 5 times a night, 
and he wears double underwear.  In written argument submitted 
at the Board personal hearing, the Veteran requested a 50 
percent evaluation for post radical prostatectomy if the 
urinary frequency and incontinence are included in this 
category.  He indicated that, if urinary frequency and 
incontinence are granted as a separate item at 30 percent, he 
was asking for an evaluation of 30 percent for the residuals 
of post radical prostatectomy.  

On review, there is no evidence of renal dysfunction for any 
period, and the residuals of prostate cancer are 
appropriately rated as voiding dysfunction.  Voiding 
dysfunction may be rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a.  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence is rated as follows: 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day (60 
percent); requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day (40 percent); and 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day (20 percent).  Id.  

Urinary frequency is rated as follows: daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night (40 percent); daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night (20 percent); and daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night (10 percent).  Id.  

Obstructed voiding is rated as follows: urinary retention 
requiring intermittent or continuous catheterization (30 
percent); marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following: (1) post void residuals greater 
than 150 cc; (2) uroflowmetry, markedly diminished peak flow 
rate (less than 10 cc/sec); (3) recurrent urinary tract 
infections secondary to obstruction; and (4) stricture 
disease requiring periodic dilatation every 2 to 3 months (10 
percent); and obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year 
(0 percent).  Id.  

On VA examination in May 2007, the Veteran reported that he 
urinates frequently, about 6 to 7 times during the day and at 
least twice a night, and that there was some hesitancy with a 
poor stream, but no dysuria, hematuria, or post void 
dribbling.  He reported both stress and urge urinary 
incontinence and he wets his underwear at least 3 times a 
week.  He carries extra shorts but has not used any absorbent 
materials.  He reported being hospitalized for 2 days for a 
urinary tract infection but there is no requirement for a 
catheter, dilator, or drain.  Impression was adenocarcinoma 
of the prostate status post radical retropubic prostatectomy.  
The examiner noted that the Veteran complains of frequency, 
urgency, and urge and stress urinary incontinence due to 
same.  

The Veteran underwent additional genitourinary examination in 
November 2007.  Mild stress incontinence was noted.  No pads 
were needed.  Review of the genitourinary examination 
worksheet indicates there was no frequency or recurrent 
urinary tract infections and there was no need for 
catheterization, dilations, or drainage procedures.  

On VA psychiatric examination in November 2007, the Veteran 
reported urinating at least 4 to 5 times a night and during 
the day, about every 1.5 hours.  It was noted that he uses 
diapers when he is home and when away from home, wears two 
pairs of underwear.  

In evaluating the severity of the residuals of prostate 
cancer, the Board notes that the Veteran is competent to 
report his frequency of urination.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) (appellant competent to 
testify regarding symptoms capable of lay observation).  The 
Board acknowledges that the record contains some 
inconsistencies regarding urinary frequency.  For example, 
the November 2007 genitourinary examination worksheet shows 
no frequency and the November 2007 psychiatric examination 
notes urination of 4 to 5 times per night and once every 1.5 
hours during the day.  Considering all the Veteran's 
statements and testimony, frequency varies from approximately 
1.5 to 2 hours during the day and from 2 to 5 times per 
night.  

The Board recognized that a 40 percent evaluation would be 
warranted for urinary frequency with awakening to void 5 or 
more times per night; however, in this case, on review, the 
Veteran does not report that he consistently voids 5 or more 
times per night, and the disability picture more nearly 
approximates the criteria for a 20 percent evaluation.  That 
is, the Veteran's disability picture more nearly approximates 
a daytime voiding interval between one and two hours, or 
awakening to void 3 to 4 times a night.  The Board 
acknowledges the Veteran's reports of urinating or dribbling 
in his underwear and that he has to wear 2 pairs of shorts.  
Evidence of record, however, does not show that he wears 
absorbent materials that must be changed 2 to 4 times a day.  
There is no evidence of obstructed voiding.  

In summary, the reduction from 100 percent to 20 percent for 
status post radical prostatectomy due to prostate carcinoma 
appears proper, and an evaluation in excess of 20 percent is 
not warranted under any potentially applicable rating 
criteria for any rating period on appeal from March 1, 2008.  
Additionally, the Board finds that staged ratings are not for 
application.  See Hart.

Rating Impotence with Peyronie's disease

In October 2006, the RO granted service connection for 
impotence as secondary to service-connected status post 
radical prostatectomy.  A 0 percent evaluation was assigned 
from August 7, 2006, the date of the prostatectomy.  The 
Veteran did not appeal this decision.  

In December 2007, the RO recharacterized the issue as 
impotence with Peyronie's disease and increased the 
evaluation to 20 percent effective June 29, 2007.  The 
Veteran disagreed with the evaluation and perfected an appeal 
of this issue.  

In written argument submitted at the travel board hearing, 
the Veteran questioned what disability the Peyronie's disease 
was compared to.  He also contended that impotence should be 
rated separately.  

In considering this claim, the Board observes that the 
effective date assigned for the increase to 20 percent was 
based on a statement received June 29, 2007, wherein the 
Veteran reported he had Peyronie's disease.  As Peyronie's 
disease is currently evaluated with service-connected 
impotence, the Board will consider not only the appeal for an 
increased rating for the period beginning on and after June 
29, 2007, but also whether an increased rating was factually 
ascertainable for the period beginning one year prior.  See 
38 C.F.R. § 3.400(o).  

Impotence with Peyronie's disease is not specifically listed 
in the rating schedule.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The Veteran's disability was evaluated pursuant to Diagnostic 
Code 7522, which provides for a 20 percent evaluation for 
deformity of the penis with loss of erectile power.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7522.  No other 
disability rating is provided by this diagnostic code.  
Considering the Veteran's complaints and objective findings, 
the use of this diagnostic code appears appropriate.  

In considering whether there was a factually ascertainable 
increase at any time during the one year prior to receipt of 
claim for increase, the Board notes that at the September 
2007 predetermination hearing the Veteran reported that he 
had penile pain since the biopsy and surgery and that he was 
diagnosed with Peyronie's disease.  Review of private medical 
records documents complaints of penile pain following the 
August 7, 2006 surgery.  For example, in April 2007, the 
examiner noted that there was a tender mass present at the 
proximal base of the penile shaft.  Assessment included 
Peyronie's disease.  

On VA genitourinary examination in May 2007, the Veteran 
reported that he was told he had Peyronie's disease.  There 
was no curvature but he had painful plaques that he could 
feel.  Plaques were felt at the base of the penis on physical 
examination.  

On VA psychiatric examination in November 2007, the Veteran 
reported that since surgery, his penis is deformed "up and 
to the left."  On VA genitourinary examination in November 
2007, the Veteran reported topical penile plaques 
progressively over the past 8 months and curvature beginning 
2 months prior.  Photos demonstrated 45 degrees of curvature 
to the left.  Objectively, there was a palpable plaque of 
about 3 cm in greatest diameter involving the dorsal lateral 
mid shaft.  The examiner noted that increased rates of penile 
fibrotic changes and Peyronie's curvature have been reported 
in association with post prostatectomy status.  

On review, it is unclear exactly when the symptoms of 
Peyronie's (such as penile plaques) first manifested versus 
when it was first diagnosed; however, the Veteran reported 
penile pain following surgery in August 2006, and the 
November 2007 examiner indicated that there seemed to be a 
temporal association (between the Peyronie's and 
prostatectomy) in the Veteran's case.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that the pain 
and resulting Peyronie's disease corresponded with the August 
7, 2006 surgery to warrant the assignment of a 20 percent 
from that date, which is part of the increased rating period 
on appeal.  

The Veteran is currently assigned the maximum schedular 
evaluation under Diagnostic Code 7522; therefore, a schedular 
evaluation greater than 20 percent is not warranted for any 
period of rating appeal.  Staged ratings are not for 
application.  See Hart.

Rating Pudendal Nerve Entrapment with Perineal and Scrotal 
Pain

In May 2008, the RO assigned a separate evaluation for 
pudendal nerve entrapment with perineal and scrotal pain and 
assigned a 10 percent evaluation effective March 1, 2008, the 
first day of the month following the temporary 100 percent 
evaluation for status post prostatectomy due to prostate 
carcinoma.  This issue was included in the June 2008 SOC.  

In his June 2008 Form 9, the Veteran indicated that this was 
the worst of his problems and that it should be rated no less 
than 50 percent.  In a December 2008 Form 9, the Veteran 
indicated that a 50 percent evaluation would be low 
considering the constant pain, frequent trips to Nashville to 
see doctors, and the thousands of dollars in medical bills 
and medication.  At the travel board hearing, the Veteran 
reported that at present he was just enduring the pain and 
taking pain medication.  He reported unbearable pain when 
attempting to have intercourse and that the pain runs from 
the rectum to the testicles and up the penis.  In written 
contentions submitted at the hearing, the Veteran indicated 
that he has undergone four nerve blocks without success.  

VA examination in November 2007 includes an assessment of 
perineal pain and scrotal pain.  Private medical records show 
the Veteran underwent initial interventional pain clinic 
consultation in October 2008.  There was pain to palpation 
just internal to the external anal sphincter.  He seemed the 
most sensitive anteriorly and slightly to the left but was 
diffusely tender throughout and there was diffuse reactive 
myofascial spasm with palpation.  Differential diagnoses 
included myofascial trigger point as well as pudendal 
neuralgia from damage to the pudendal nerve at the ischial 
spine during biopsy.  Note dated in June 2009 indicates that 
the Veteran reported no improvement in pain with increase in 
Neurontin.  He did report some improvement in pain with use 
of the internal stimulator provided by physical therapy.  It 
was noted that medications trialed included Amitriptyline, 
Gabapentin, topical Lidocaine, and Ultram.  Interventions 
trialed included pudendal nerve blocks and ganglion impar 
blocks.  Assessment was rectal spasm/pain, probably 
myofascial with some pudendal nerve component.  Further 
interventions were deferred and the Veteran was referred to 
physical therapy.  He was to continue Neurontin and increase 
the dose. 

Pudendal nerve entrapment is not specifically listed in the 
rating schedule and the Veteran's disability is currently 
evaluated as analogous to Diagnostic Code 8730 (neuralgia of 
the ilio-inguinal nerve).  On review, the anatomical location 
and symptomatology are closely analogous and use of this 
diagnostic code appears appropriate.  See 38 C.F.R. § 4.20.  

Paralysis of the ilio-inguinal nerve is evaluated as follows: 
mild or moderate (0 percent); and severe to complete (10 
percent).  38 C.F.R. § 4.124a, Diagnostic Code 8530.  

The Board acknowledges the Veteran's complaints of severe 
pain and objective evidence showing multiple treatment 
failures and continued symptoms.  Notwithstanding, the 
Veteran is currently receiving the maximum schedular 
evaluation for neuralgia of the ilio-inguinal nerve.  The 
Board has carefully reviewed the rating schedule and finds no 
other diagnostic code that would provide a basis to grant a 
higher initial evaluation for this disability for any period.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the appeal for a higher initial 
disability rating than 10 percent for pudendal nerve 
entrapment with perineal and scrotal pain, the appeal must be 
denied.  The Board further notes that there is no basis for 
assigning staged ratings.  See Fenderson.  

Rating Mood Disorder with Depressive Features

In December 2007, the RO granted service connection for mood 
disorder with depressive features and assigned a 10 percent 
initial evaluation, effective June 29, 2007.  The Veteran 
disagreed with the assigned initial evaluation, and perfected 
an appeal of this decision.  

At the January 2010 travel board hearing, the Veteran 
reported that he did not have a social life and was no longer 
involved in organizations or clubs having activities outside 
the home.  He basically stopped going out to eat.  In written 
argument submitted at the hearing, the Veteran stated that 
his mood disorder should be rated as 30 percent disabling 
because of loss of sleep and thoughts of what prostate cancer 
has cost and will cost financially, physically, and 
emotionally.  

Mood disorder is evaluated pursuant to the General Rating 
Formula for Mental Disorders which provides as follows: a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication (0 
percent); occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication (10 percent); occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events) (30 percent); occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships (50 
percent); occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships (70 percent); and total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name (100 percent).  
38 C.F.R. § 4.130, Diagnostic Code 9435.  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the Veteran's symptoms in determining 
the appropriate schedular rating assignment, and, although 
noting which criteria have not been met, has not required the 
presence of a specified quantity of symptoms in the Rating 
Schedule to warrant the assigned rating for mood disorder 
with depressive features.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the GAF Scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  The GAF Scale score is based on all of a 
veteran's psychiatric impairments.  A GAF Scale score of 21 
to 30 indicates behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  A GAF Scale score of 31 
to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), or an major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A GAF Scale score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Scale score 
of 51 to 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
61 to 70 GAF Scale score indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

In this case, VA outpatient records dated in November 2006 
indicate the Veteran mentioned he was somewhat depressed 
since his surgery.  He did not have any suicidal ideation but 
had no interest in anything.  The physician indicated he 
would send him Celexa.  

The Veteran underwent a VA psychiatric examination in 
November 2007.  He reported that he felt useless and did not 
have the drive to go fishing or do other things he used to 
do.  He feels depressed about the lack of sex life and he 
felt angry about having been exposed to Agent Orange and how 
his life has changed so drastically, both personally and 
financially.  He feels like crying a lot, but the tears will 
not come.  He denied suicidal ideation, but noted that he 
loses concentration and focus because he starts thinking 
about his circumstances rather than the task at hand.  His 
energy level and appetite were decreased.  He does not go to 
counseling and did not feel that it would help.  

On mental status examination in November 2007, the Veteran 
was dressed casually and neatly and was clean and well-
groomed.  He was oriented times 4 and produced direct eye 
contact.  Demeanor was approachable but mood was disgruntled 
and his affect was angry, although he was not overtly 
hostile.  Speech was within normal limits.  Thought processes 
were grossly intact and linear.  There was no evidence of 
psychotic behavior and no indications of violent behavior, 
memory problems, or obsessive ritualistic behavior problems.  
He was able to manage self-care and activities of daily 
living.  Diagnosis was mood disorder with depressive features 
secondary to residuals of prostate cancer and prostatectomy.  
GAF was reported as 55, which indicates moderate symptoms or 
moderate difficulty in social or occupational functioning.  

In commenting on the effects of the Veteran's disorder on 
social and occupational functioning, the November 2007 
examiner noted that the Veteran's decreased drive and 
motivation would affect work performance and his level of 
anger and problems with concentrating would interfere with 
managing work tasks.  The examiner described the Veteran's 
level of disability due to mood disorder, depending on the 
day, as a combination of "reduced reliability and 
productivity" (listed in the criteria for a 50 percent 
evaluation) and result in "occasional decrease in work 
efficiency" and that there would be "intermittent periods 
of inability to perform occupational tasks" (listed in the 
criteria for a 30 percent evaluation).  She further stated 
that at this time, of the two standards, the one that seems 
most prominent is reduced reliability and productivity.  It 
was noted that if physical symptoms improve, the other 
standard would be more prominent in that he would probably 
experience occasional decrease in work efficiency.  

The Veteran submitted various statements from his employer 
discussing how his disability has affected his employment.  
At the travel board hearing, the Veteran submitted a recent 
statement from his employer.  The author of the statement 
indicated that he had been friends with the Veteran for 
almost 30 years and was also his operational supervisor.  He 
noted that over the past 2 years, he has seen marked 
differences in the Veteran's physical and emotional demeanor.  
He discussed the Veteran's work performance and emotional 
state and noted that there were memory problems, paranoia in 
the work environment, increased irritable mood, mood swings, 
and marked changes in work relationships. 

On review, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that his disability picture presented 
by the service-connected mood disorder has for the entire 
initial rating period on appeal more nearly approximated the 
criteria for a 50 percent evaluation, namely, occupational 
and social impairment with reduced reliability and 
productivity due to disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  This determination is based on the 
November 2007 examiner's findings and conclusions, as well as 
the Veteran's reports of depression, difficulty sleeping, 
lack of interest in activities, and a limited social life.  
The Veteran also submitted a credible and persuasive 
statement from his employer documenting occupational 
impairment due to mood disorder, to include a decline in his 
job performance and marked changes in work relationships.  

The Veteran indicated that he wanted a 30 percent evaluation; 
however, as discussed above, a 50 percent evaluation is 
granted herein for the entire initial rating period on 
appeal.  The criteria for a 70 percent evaluation are not met 
or more nearly approximated, and the Veteran and his 
representative have not contended that there are specific 
symptoms or criteria like or similar to the 70 percent 
criteria that were met for any period of initial rating 
appeal.  The Board also finds that there is no basis for 
assigning staged ratings.  See Fenderson.  

Extraschedular Consideration

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Veteran provided statements and testimony 
indicating that the above disabilities interfere with his 
ability to work and travel, which has resulted in reduced job 
responsibilities and caused significant loss of income.  The 
Veteran's reports are corroborated by statements from his 
employer.  

The Board acknowledges the Veteran's contentions and is 
sympathetic.  However, the Board finds the severity of the 
Veteran's service-connected disabilities are fully 
contemplated by the rating criteria.  There is nothing 
exceptional about the Veteran's service-connected 
disabilities.  While ratings have been provided by analogy, 
the grant of service connection and rating of separate and 
distinct disabilities of residuals of prostatectomy, 
impotence with Peyronie's disease, and pudendal nerve 
entrapment with perineal and scrotal pain, the Veteran's 
impairments are contemplated by the rating schedule.  Thus, 
the Board finds that the threshold test is not met for 
referral for extraschedular consideration.  38 C.F.R. § 
4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

In addition, the Veteran is not frequently hospitalized for 
his disabilities nor do they cause a marked interference with 
employment beyond that contemplated in the rating schedule.  
That is, although the Veteran may have suffered loss of 
income, 


evidence of record indicates that he is still gainfully 
employed.  Consequently, the Board finds that the 
requirements for referral for an extraschedular evaluation 
are not met for any period.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

The reduction from 100 percent to 20 percent for status post 
radical prostatectomy due to prostate carcinoma was proper, 
and an evaluation from March 1, 2008 greater than 20 percent 
is denied.  

The 20 percent evaluation for impotence with Peyronie's 
disease, for the increased rating period from August 7, 2006, 
is granted.  

An initial evaluation greater than 10 percent for pudendal 
nerve entrapment with scrotal and perineal pain is denied.  

An initial 50 percent evaluation for mood disorder with 
depressive features is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


